                     Case 3:17-cv-01104-VLB Document 70-34 Filed 04/01/19 Page 1 of 1
Susan	  Byrne                                                                                                          Tuesday,	  M arch	  2 4,	  2 015	  1 2:43:18	  P M	  ET

 Subject: Review	  of	  the	  Climate	  within	  the	  Department
 Date: Tuesday,	  March	  24,	  2015	  12:28:15	  PM	  ET
 From:           Ben	  Polak,	  Lynn	  Cooley	  and	  Tamar	  Gendler	  <provost@yale.edu>
 To:             Recipient	  list	  <itscomm2@yale.edu>
 To:                Faculty,	  Staff,	  and	  Students	  of	  the	  Department	  of	  Spanish	  and	  Portuguese
 From:              Ben	  Polak,	  Provost
 	                 Lynn	  Cooley,	  Dean	  of	  the	  Graduate	  School	  of	  Arts	  and	  Sciences
 	                 Tamar	  Gendler,	  Dean	  of	  the	  Faculty	  of	  Arts	  and	  Sciences
 Re:                Review	  of	  the	  Climate	  within	  the	  Department


 Yale	  is	  fortunate	  to	  have	  a	  Department	  of	  Spanish	  and	  Portuguese	  with	  an	  extraordinary	  international	  reputation.	  
 The	  intellectual	  quality	  of	  the	  Department’s	  faculty	  is	  second	  to	  none,	  and,	  year	  after	  year,	  it	  attracts	  outstanding
 graduate	  students	  to	  its	  program.	  	  Sustaining	  the	  intellectual	  vitality	  of	  a	  department	  requires	  a	  sense	  of	  common
 purpose	  and	  mutual	  respect	  at	  all	  levels,	  and,	  for	  this	  reason,	  we	  wish	  to	  ensure	  that	  the	  educational	  and
 employment	  environment	  in	  the	  Department	  of	  Spanish	  and	  Portuguese	  matches	  its	  scholarly	  reputation.

 To	  this	  end,	  we	  are	  writing	  now	  to	  ask	  you	  to	  participate	  in	  a	  broad	  review	  of	  the	  climate	  for	  working	  and	  learning
 within	  the	  Department.	  	  The	  review	  will	  be	  performed	  by	  Barbara	  Goren,	  an	  independent	  consultant,	  and	  Jamaal
 Thomas	  from	  Yale’s	  Office	  of	  Equal	  Opportunity	  Programs.	  	  They	  will	  conduct	  individual	  interviews	  with	  faculty,
 staff,	  and	  students	  and	  report	  directly	  to	  us.	  	  Because	  candor	  and	  trust	  will	  be	  crucial	  to	  the	  success	  of	  this	  review,
 Ms.	  Goren	  and	  Mr.	  Thomas	  will	  take	  all	  measures	  necessary	  to	  preserve	  the	  confidentiality	  of	  the	  information	  that
 you	  share,	  and	  they	  will	  explain	  those	  measures	  when	  they	  contact	  you	  to	  schedule	  an	  interview.	  	  We	  have	  asked
 Ms.	  Goren	  and	  Mr.	  Thomas	  to	  cast	  a	  wide	  net,	  but	  time	  constraints	  may	  prevent	  them	  from	  interviewing	  all	  of
 you.	  	  If	  they	  do	  not	  contact	  you,	  but	  you	  wish	  to	  schedule	  an	  interview,	  you	  will	  have	  an	  opportunity	  to	  do	  so.	  	  

 Although	  we	  believe	  that	  this	  review	  is	  in	  the	  best	  interests	  of	  the	  Department	  and	  will	  be	  welcomed	  by	  all	  of	  its
 members,	  we	  are	  aware	  that	  you	  may	  be	  concerned	  about	  how	  your	  participation	  in	  the	  review	  might	  affect
 academic	  and	  personal	  relationships.	  	  For	  this	  reason,	  in	  addition	  to	  preserving	  the	  confidentiality	  of	  the
 information	  that	  you	  share	  with	  us,	  the	  University	  will	  be	  reviewing	  academic	  and	  employment	  decisions	  to	  be
 sure	  that	  they	  have	  not	  been	  influenced	  by	  participation	  in	  the	  climate	  review	  or	  by	  other	  factors	  unrelated	  to
 academic	  or	  employment	  performance.

 We	  want	  to	  assure	  you	  that	  no	  one	  will	  be	  required	  to	  meet	  with	  Ms.	  Goren	  and	  Mr.	  Thomas	  or	  otherwise
 participate	  in	  the	  review,	  but	  we	  strongly	  urge	  you	  to	  participate	  because	  we	  believe	  improvement	  in	  the
 Department’s	  working	  and	  learning	  environment	  will	  benefit	  all	  members	  of	  the	  Department	  and	  the	  University.	  
 Thank	  you	  very	  much.	  




                                                           INITIAL DISCOVERY PROTOCOLS                                                                                     P1374Page	  1 	  of	  1
